Case 1:15-cr-00113-JLK Document 292 Filed 05/14/20 USDC Colorado Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 15-CR-113-JLK-2

UNITED STATES OF AMERICA,

Plaintiff,

v.

2.      THOMAS JAY LUCERO,

Defendant.
______________________________________________________________________

SUPPLEMENT TO AND REPLY IN SUPPORT OF MOTION TO VACATE, SET ASIDE
          OR CORRECT SENTENCE PURSUANT TO 28 U.S.C. § 2255
______________________________________________________________________

        Thomas J. Lucero (“Lucero”), by and through undersigned counsel, respectfully

submits this Supplement to and Reply in Support of Motion to Vacate, Set Aside, or

Correct Sentence Pursuant to 28 U.S.C. § 2255. In support of this Supplement and

Reply, Mr. Lucero states as follows.

                                   I.   INTRODUCTION

        Mr. Lucero was initially charged, via complaint, on March 17, 2015. [Doc. 1]. On

March 23, 2015 the Government filed an Indictment [Doc 13]. On August 25, 2016,

Lucero pled guilty to Counts One and Three of the Indictment. Count One charged

Lucero with conspiracy to commit bank robbery, in violation of 18 U.S.C. § 371. Count

Three charged Lucero with brandishing a firearm during a crime of violence in violation

of 18 U.S.C. § 942(c)(1)(A)(ii).

        On December 2, 2016, this Court sentenced Lucero to a term of 144 months

imprisonment: 60 months on Count One and 84 months on Count Three, to be served

consecutively. Specifically, the “crime of violence” charged in Count Three was aiding
Case 1:15-cr-00113-JLK Document 292 Filed 05/14/20 USDC Colorado Page 2 of 9




and abetting co-conspirators to brandish weapons during a crime of violence, in

violation of 18 U.S.C. § 942(c)(1)(A)(ii).

       On March 16, 2020, Lucero filed, pro se, his Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside or Correct Sentence [Doc 282] (“Motion to Vacate”), claiming that

pursuant to United States v. Davis, 139 S.Ct. 2319 (2019), he was improperly convicted

under 18 U.S.C. § 924(c)(1)(A)(ii) and § 2., where his underlying conviction was for

Conspiracy to Commit Bank Robbery in violation of 18 U.S.C. § 371.

       In its Response to his Motion to Vacate Conviction and Sentence Under 28

U.S.C. § 2255, the Government agrees that if the defendant has a valid Davis claim, his

motion is timely filed. The Government, however, maintains that the Defendant does

not have a valid claim.

       The Government further notes that in Davis the Court vacated the § 924(c)

conviction arising from the conspiracy conviction because it depended upon the residual

clause; however, the Court upheld the § 924(c) count based upon the robbery, because

it depended upon the “elements clause” of § 924(c)(3)(A)

       The Government further argues that although defendant’s conspiracy to commit

bank robbery conviction (Count 1) is not categorically a crime of violence, he also pled

guilty to Count 3, possessing and brandishing a firearm in furtherance of a bank

robbery, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) and section 2.      This offense,

according to the Government, is based upon the elements clause, not the residual

clause, and hence the holding in Davis does not support defendant’s argument.




                                             2
Case 1:15-cr-00113-JLK Document 292 Filed 05/14/20 USDC Colorado Page 3 of 9




                             II.    RELEVANT STATUTES

       Count One charged Lucero with conspiracy to commit bank robbery, in violation

of 18 U.S.C. § 371. Count Three charged Lucero with brandishing a firearm during a

crime of violence in violation of 18 U.S.C. § 942(c) (1)(A)(ii). Section 924(c)(1)(A), in

pertinent part, provides:

       …any person who, during and in relation to a crime of violence…for
       which the person may be prosecuted in a court of the United
       States, uses or carries a firearm, shall, or who in furtherance of any
       such crime, possess a firearm, shall, in addition to the punishment
       provided for such crime of violence…

              (i)    be sentenced to a term of imprisonment of not less than 5 years;

              (ii)    if the firearm is brandished, be sentenced to a term of imprisonment
              of not less than 7 years; and

              (iii)   if the firearm is discharged, be sentenced to a term of imprisonment
              of not less than 10 years.

       Under § 924(c)(3), “crime of violence” is defined as follows:

       (3)   For purposes of this subsection the term “crime of violence” means an
       offense that is a felony and–

              (A)   has an element the use, attempted use, or threatened use of
              physical force against the person or property of another, or

              (B)   that by its nature, involves a substantial risk that physical force
              against the person or property of another may be used in the course of
              committing the offense.

                                   III.   ARGUMENT

A.     TIMELINESS.

       The Government concedes that so long as Mr. Lucero has a valid claim pursuant

to United States v. Davis, his motion to vacate, set aside, or correct a sentence under

section 2255 is timely in that it was filed within a year of Davis. Mr. Lucero challenged

                                             3
Case 1:15-cr-00113-JLK Document 292 Filed 05/14/20 USDC Colorado Page 4 of 9




his conviction based upon United States v. Davis, and through this supplement, further

brings his claims pursuant to United States v. Bowen, 936 F.3d 1091 (10th Cir. 2019),

which applied Davis and extended it:

              Because § 924(C)’s residual clause is void for vagueness – and
       because that ruling applies to Bowen’s case on collateral review – Bowen
       cannot be guilty of violating § 924(c)(1) if his witness retaliation
       convictions qualify as crimes of violence only under § 924(c)(3)(B).

              We also conclude that Bowen’s witness retaliation convictions are
       not crimes of violation under § 924(c)(3)’s elements clause – 924(c)(3)(A).

Id. at 1101.

B.     UNITED STATES V. DAVIS

       In Davis, the Supreme Court considered whether the residual clause of section

924(c)(3) is unconstitutionally vague. The court held that it is unconstitutional for the

same reasons that it previously so held under similarly worded residual clauses. (See,

e.g., the residual clause in the Armed Career Criminal Act and Johnson v. United

States, 576 U.S. 591 (2015), and the residual clause in 18 U.S.C. § 16(b), held to be

vague in Sessions v. Dimaya, 138 S.Ct. 1204 (2018)).

C.     AN OFFENSE UNDER 18 U.S.C. § 371 FAILS TO QUALIFY AS A “CRIME OF
       VIOLENCE”

       The relevant portion of § 924(c)(3) defining a “crime of violence” has two clauses.

The first clause – 924(c)(3)(A) – is referred to as the “elements” clause. The other –

924(c)(3)(B) – is referred to as the “residual” clause.       An offense under § 371

categorically fails to qualify as a “crime of violence” under § 924(c)(3)’s force clause

since the offense can be committed without the use of violent physical force, and does

not require an intentional threat of the same. Further, § 924(c)(3)’s residual clause,

                                            4
Case 1:15-cr-00113-JLK Document 292 Filed 05/14/20 USDC Colorado Page 5 of 9




post-Davis, is constitutionally incapable of supporting a conviction due to vagueness.

The Government concedes that the Mr. Lucero’s “conspiracy to commit bank robbery

conviction (Count 1) is not categorically a crime of violence . . . .” [Doc 204 at 5].

       To determine whether a predicate offense qualifies as a “crime of violence” under

§ 924(c), courts use the categorical approach. See Descamps v. United States, 133

S.Ct. 2276, 2283 (2013); see also United States v. Serafin, 562 F.3d 1105, 1107-08

(10th Cir. 2009). This approach requires that courts “look only to the statutory

definitions–i.e., the elements–of a defendant’s [offense] and not to the particular facts

underlying [the offense]” in determining whether the offense qualifies as a “crime of

violence.” Descamps, 133 S.Ct. at 2283 (citation omitted); Serafin, 562 F.3d at 1107. If

the most innocent conduct penalized by a statute does not constitute a “crime of

violence,” then the statute categorically fails to qualify as a “crime of violence.”

       As a result, post-Descamps, for an offense under 18 U.S.C. § 371 to qualify as a

“crime of violence” under § 924(c)(3)’s force clause the offense must have an element

of “physical force.” And “physical force” means “violent force” – that is “strong physical

force,” which is “capable of causing physical pain or injury to another person.” Johnson

v. United States, 559 U.S. 133, 140 (2010) (emphasis in original). An offense under 18

U.S.C. § 371 does not meet this requirement because it can be accomplished without

the use of “violent force.”

       The plain text of § 371 does not have “an element the use, attempted use, or

threatened use of physical force.” Therefore, an offense under § 371 fails to

categorically qualify as a “crime of violence” under § 924(c)(3)(A).



                                              5
Case 1:15-cr-00113-JLK Document 292 Filed 05/14/20 USDC Colorado Page 6 of 9




D.    UNITED STATES V. BOWEN

      In United States v. Bowen, 936 F.3d 1091 (10th Cir. 2019), the defendant filed a

motion to vacate his sentence under 28 U.S.C. § 2255, arguing that his predicate

conviction for witness retaliation was not a crime of violence for purposes of 18 U.S.C. §

924(c). The Tenth Circuit’s decision in Mr. Bowen’s case had several important

holdings: First, that Davis is a new substantive rule that is retroactively applicable on

collateral review. Second, that Mr. Bowen’s convictions for witness retaliation were not

crimes of violence under 18 U.S.C. § 924(c)(3)(A). Third, that Mr. Bowen was actually

innocent of 18 U.S.C. § 924(c)(1)—because his predicate conviction does not fall under

the force clause of 924(c), and the residual clause was invalidated by Davis.

      The predicate crime in Bowen was retaliation against a witness, 18 U.S.C. §

1513(b)(2). A defendant may be convicted of that offense if either (1) with intent to

retaliate, he knowingly causes or threatens to cause bodily injury to a witness or (2)

knowingly causes or threatens to cause damage to a witness’s property. The Tenth

Circuit concluded that witness retaliation through bodily injury qualifies as a crime of

violence under § 924(c)(3)’s elements clause, but witness retaliation through property

damage does not.

      To determine whether Bowen’s witness retaliation conviction has “as an element

the use, attempted use, or threatened use of [violent] force against the person or

property of another,” 18 U.S.C. § 924(c)(3)(A), courts must look “only to the fact of

conviction and the statutory definition of the prior offense, and do not generally consider

the particular facts disclosed by the record of conviction.” United States v Serafin, 562

F.3d 1105, 1107–08 (10th Cir. 2009).

                                            6
Case 1:15-cr-00113-JLK Document 292 Filed 05/14/20 USDC Colorado Page 7 of 9




       Thus, Bowen expanded Davis’ holding that the residual clause set forth in 18 §

924(c)(3)(B) is void for vagueness to apply it to the elements clause in § 924(c)(3)(A).

       The Government asserts that Mr. Lucero’s guilty plea to Count 3, for possessing

and brandishing a firearm in furtherance of a bank robbery, is based upon the elements

clause and not the residual clause, and hence the holding in Davis does not support Mr.

Lucero’s argument. The government relies on Lucero’s plea agreement to conclude

that the plea agreement was premised on the elements clause. Page 5 of the plea

agreement in fact refers to count 3 as a crime of violence, but does not say whether that

conclusion is based upon the residual clause or elements clause of section 924(c)(3).

Nothing in the Plea Agreement’s Stipulation of Facts sheds light on this issue. The

record is silent about whether his § 924(c)(3) conviction rests on § 924(c)(3)’s elements

clause or residual clause.

       In Bowen, the court examined the “relevant background legal environment” at the

time of Bowen’s conviction, id. at 1108, and concluded that controlling law in the circuit

“would have required the district court to apply the pure categorical approach” and that

the retaliation statute did not categorically qualify as crimes of violence. Id at 1109.

       The same logic applies to Mr. Lucero’s Motion to Vacate. There is nothing in the

record to suggest that the elements clause should be applied and there is nothing that

would suggest that the pure categorical approach is not the appropriate approach under

prevailing 10th Circuit law over the past several years. The brandishing statute, under

both Davis and Bowen, is not a crime of violence and the court should vacate the

conviction of Count 3.



                                              7
Case 1:15-cr-00113-JLK Document 292 Filed 05/14/20 USDC Colorado Page 8 of 9




                                   CONCLUSION

      For the reasons set forth above, Lucero respectfully asks this Court to vacate his

conviction.



      Respectfully submitted,




                                              s/ Patrick L. Ridley
                                              Patrick L. Ridley
                                              Ridley, McGreevy & Winocur, P.C.
                                              303 16th Street, Suite 200
                                              Denver, Colorado 80202
                                              Telephone: (303) 629-9700
                                              Fax: (303) 629-9702
                                              Email ridley@ridleylaw.com
                                              Attorney for Thomas Jay Lucero




                                          8
Case 1:15-cr-00113-JLK Document 292 Filed 05/14/20 USDC Colorado Page 9 of 9




                             CERTIFICATE OF SERVICE


I hereby certify that on this 14th day of May, 2020, I served a true and correct copy of
the foregoing SUPPLEMENTAL TO MOTION TO VACATE, SET ASIDE OR
CORRECT SENTENCE PURSUANT TO 28 U.S.C. § 2255 AND REPLY IN SUPPORT
OF SAID MOTION electronically with the clerk of the court via the CM/ECF system to all
interested parties:


United States Attorney’s Office
205 North 4th Street, Suite 400
Grand Junction, CO 81501
Tel: (970) 257-7113
Fax: (970) 248-3630
Attorney for the Government
                                               s/Heather Grant
                                               Heather Grant, Legal Assistant
                                               Ridley, McGreevy & Winocur
                                               303 16th Street Suite 200
                                               Denver CO 80202
                                               Telephone: (303) 629-9700
                                               Facsimile: (303) 629-9702
                                               Email: grant@ridleylaw.com




                                           9
